Case 1:19-mj-05644-KMW Document 30 Filed 04/15/20 Page 1 of 6 PagelD: 161

AO 1994 (Rev. 12/11) Order Setting Conditions of Relense Page | of 4 Pages

UNITED STATES DISTRICT COURT

for the
District of New Jersey

United States of America
v.

RICHARD TOBIN Case No. 19-MJ-5644-KMW

 

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT 18S ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C, § 14 135a,

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number,

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose,

The defendant must appear at: a
Place

 

on =
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign a $100,000 Unsecured Appearance Bond, co-signed by Robert Tobin.
Case 1:19-mj-05644-KMW Document 30 Filed 04/15/20 Page 2 of 6 PagelD: 162

AQ 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 4 Pages
ADDITIONAL CONDITIONS OF RELEASE

IP IS FURTHER ORDERED that the defendant’s release is subject (o the conditions marked below:

(X) (6) The defendant is placed in the custody of:
Person or organization Robert Tobin, Rosemarie Tobin and Edward Giambrone
Address (only ifabove isan organization) a Sony : == ee
City and state _ - _ Tel, No. es

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately

if the defendant violates a condition of release or is no longer in the custodian’s custody,

 

 
 
 

Signed: _ —_—_.,
Custadi

  

(%) (7) The defendant must:
( X ) (a) submit to supervision by and report for supervision to the United States Pretrial Services >
telephone number snolaterthan
(b) continue or actively seek employment.
(c) continue or start an education program.
(d) surrender any passport to: = _United States Pretrial Services
(e) not obtain a passport o1 other international travel document.
()) abide by the following restrictions on personal association, residence, or travel: travel restricted to the State of New Jersey _
unless otherwise approved in advance by U.S, Pretrial Services, eos
) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or wilness in (he investigation or prosecution,
including:

SSS

x %xKXKXK

 

 

 

 

( X ) (h) get medical or psychiatric treatment: or mental health testing & treatment as deemed necessary by Pretrial Services,

 

 

 

 

( —) Gi) return to custody each _ at o’ clock after being released at __ o'clock for employment, schooling,

or the following purposes: —__

 

 

( —) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary,

( X ) (k) not possess a firearm, destructive device, or other weapon.

( ) @ not use alcohol ( at all ( } excessively.

( ) Gu) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner. : ;

( * ) (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol (esting system, and/or any form of prohibited
substance screening or testing. ‘The defendant must not obstruct, attempl to obstruct, or tamper with the efficiency and accuracy of prohibited
substance screening or testing,

( % ) (0) participate in a program of inpaticnt or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer,

( X )} {p) participate in one of the following location restriction programs and comply with its requirements as directed.

(  ) @) Curfew. You are restricted to your residence every day ( ) from to or { yas
directed by the pretrial services office or supervising officer; or

( X ) Gi) Home Detention. You are restricted to your residence at all limes except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visilss court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

(  )(iii) Home Incarceration, You are restricted lo 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

( X ) (q) submit to location moniloring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided,

( X ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer,

( X ) () report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including

arresis, questioning, or traffic stops,
( x) (s) Defendant and other residents will consent to U.S. Pretrial Services’ use of electronic detection devices to

 

 

evaluate the defendant's access to WI-FI connections.
Case 1:19-mj-05644-KMW Document 30 Filed 04/15/20 Page 3 of 6 PagelD: 163

AO 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 4 Pages
ADDITIONAL CONDITIONS OF RELEASE

IT1IS FURTHER ORDERED that the defendant’s release is subject lo the conditions marked below:

(X) (6) The defendant is placed in the custody of:
Person or organization Robert Tobin, Rosemarie Tobin and Edward Giambrone
Address (only if above is an organization) _ a
City and state _ ee Tel, No,

who agrees to (a) supervise (he defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
ifthe defendant violates a condition of release or is no longer in the custodian’s custody,

Signed: Edluraa r

   

Custodian Date

CX) (7) The defendant must:
( X ) (a) submit to supervision by and report for supervision to the United States Pretrial Services :
telephone number , no later than
(b) continue or actively seck employment.
(c) continue or slart an education program,
(d) surrender any passport Lo: United States Pretrial Services
(e) not obtain a passport or other inlernational travel document.
(f} abide by the following restrictions on personal association, residence, oriravel: travel restricted to the State of New Jersey
unless otherwise approved Jn advance by U.S. Pretrial Services,
) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

Ce ee ee ad

x %XxKXXKX

 

 

 

(x) ‘get medical or psychiatric treatment: or mental health testing & treatment as deemed necessary by Pretrial Services,

 

( ) @) return to custody each _ at | __ o'clock after being released at __ o'clock for employment, schooling,

or the following purposes:

 

 

( ) @) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers |
necessary,
) (k) not possess a firearm, destructive device, or other weapon,
) ) not use alcohol ( Jal all ( ) excessively.
} (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practilioner, ; ;
( X ) (n) submit to testing fora prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance sereening or testing, The defendant must not obstruct, atteimpl to obstruct, or tamper with the efficiency and accuracy of prohibited
substance sereening or testing,
participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer,
( X )} (p) participate in one of the following location restriction programs and comply with ils requirements as directed.
( ) (i) Curfew, You are restricted to your residence every day (+): from - ___ to _, or ( Jas
directed by the pretrial services office or supervising officer; or
( X ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney vislts; court appearances; court-ordered obfigations; or olher activities
approved in advance by the pretrial! services office or supervising officer; or
( (iti) Home Incarceration, You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.
submit to location moniloring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided,
(X ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer,

(xX) ©

=

=

(xX) @

( X ) () report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, eponing, ot traffic stops.
( * ) (s) Defendant and other residents will consent to U.S. Pretrial Services’ use of electronic detection devices to

evaluate (he defendant's access to WI-FI connections.

 
Case 1:19-mj-05644-KMW Document 30 Filed 04/15/20 Page 4 of 6 PagelD: 164

AO 199B (Rev. 12/L1) Additional Conditions of Release Page 2 of 4 Pages

ADDITIONAL CONDITIONS OF RELEASE

1T 1S FURTHER ORDERED that the defendant’s release is subject (o the conditions marked below:

(X) ©)

The defendant is placed in the custody of:

Person or organization Robert Tobin, Rosemarie Tobin and Edward Giambrone _
Address (only ifabove is an organization) a

Cily and state Tel. No,

 

who agrees to (a) supervise the defendant, (b)use every very effort to assure the defendant's 4 appearance ¢ arance at ail court ee and (c) notify the court immediately
ifthe defendant violates a condition of release or is no longer in the custodian’s

(*) (7)

(

LN R INNO

x x XX

(

(
(
(

x)
)
)
)
)
)

)

)

ae)
)
)

“Fd 4. 4
Signed: A}

( sy vedic Date
The defendant must:
(a) submit to supervision by and report for supervision to the United States Pretrial Services ;
telephone number sno later than ee :
(b) continue or actively seck employment.
(c) continue ot start an education program,
(d) surrender any passport lo: United States Pretrial Services
(e) not obtain a passport or other international travel document.
(f) abide by the following restrictions on personal association, residence, or travel: travel restricted to the State of New Jersey
unless otherwise approved in advance by U.S, Pretrial Services.
(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the invesligation or prosecution,
including:

a

 

 

 

 

(h) get medical or psychiatric treatment: or mental health testing & treatment as deemed necessary by Pretrial Services.

 

 

(i) return to custody each at o'clock after being released at - ___o'clock for employment, schooling,

or the following purposes:

 

G) maintain residence at a halfway house or community corrections center, as (he pretrial services office or supervising officer considers
necessary.

(k) nol possess a firearm, destructive device, or other weapon,

(1!) not use alcohol ( ) at all ( ) excessively.

(m) not use or ulawfhully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner,

 

( X ) (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or super vising officer, Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance screening or testing. ‘The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
substance screening or testing,

( * ) (©) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer,

( X } (p) participate in one of the following location restriction programs and comply with its requirements as directed.

( )) Curfew. You are restricted to your residence every day ( ) from to ,or ( Jas
directed by the pretrial services office or supervising officer; or

( < ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; coint-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( -)Gii) Home Incarceration, You are restricted lo 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court,

( X ) (q) submit to location moniloring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided,
( X ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer,

( X ) @ report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including

(* } @) Defen

nuresls, guedionne or Lraffic stops,
ant and other residents will consent to U.S. Pretrial Services’ use of electronic detectlon devices to

evaluate the defendant's access to Wi-Fl connections, __ _

 

 
Case 1:19-mj-05644-KMW Document 30 Filed 04/15/20 Page 5 of 6 PagelD: 165

 

O 199B (Rov, 12/11) Additional Conditions of Refease Page 3 of 4 Pages

ADDITIONAL CONDITIONS OF RELEASE

(X) (t) Defendant is subject to the following computer/internet restrictions which
may include manual Inspection and/or the installation of computer
monitoring software, as deemed appropriate-by Pretrial Services.

= Computer with Internet Access: defendant is not permitted use of
computers or connected devices, unless approved by Pretrial
Services.

= Consent of Other Residents: by consent of other residents in the
home, any computers in the home utilized by other residents shall
be approved by Pretrial Services, password protected by a third-
party custodian and subject to inspection for compliance by Pretrial
Services,
Case 1:19-mj-05644-KMW Document 30 Filed 04/15/20 Page 6 of 6 PagelD: 166

AO 199C (Rev, 09/08) Advlee of Penalifes Pago 4 of _4 _ Pages
-_ ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result In the {mmediate Iesuatice of'a warrant for your attest, a
revooation of your release, an order of detention, a forfelture of any bond, and @ proscoution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if yon commit a federal felony offense tho punishment Js on additional prison term of not more than ten years
atid for a federal misdemoanor offense the punishment Is an additional prison term of not more than one year, This sentence will bo
consecutive (/.¢., In addition to) to any other sentence you recelyo,

it Is. orlme punishable by up to ten years in prison, and a $250,000 fino, or both, fa: obstruct a orlminal Inveatigatlon;
tamper with a witness, viotim, or Informant; retallate or attempt to retallate against a witness, viotim, or informant} or intimidate or altempt
to Intimidate a witness, viotim, Juror, Informant, or officer of the court, Tho penaltles for tampering, retallatlon, or intimidation are
significantly moro aerlous If they Involve a killing or attempted killing,

If, after release, you knowingly fall to appear as the conditions of release require, or to sutvender to sorve a aentence,
you may be proscouted for falling to appoar or surrender and additional puntshment may be imposed. Ifyou are convloted oft

(1) an offense punishable by death, life imprisonmont, or imprisonment for a term of fifteon yeats or more ~ you will bo fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than (wo years, of both;

(4) a miademennor~ you will be fined not more than $100,000 o Imprisoned not more than one year, or both,

A (erm of Imprisonment imposed for failure to appent or surrender will be conseoutive to any other sentence you reoelve, In
addition, a fallure to appear or auvronder may yesuit in the forfolture of any bond posted,

Acknowledgment of the Defendant

Lacknowledge that I am the defetidant in (his case and that I ans aware of the condittons of release, 1 promlso to obey all conditions
of release, to appear as directed, and surrender ¢o serve any sentence imposed. 1 am aware of the penaltles and sanctions act forth above.

 

"— Dafendatit's Signatire
__ Bally W

end Siate *

Directions to the United States Marshal

( ¥ ) The defendant ls ORDERED released after processing.
( ) Tho United States marshal ls ORDBRED to keep the defendant in oustody until notlfied by the olerk or judge that the defendant
has posted bond and/or compiled with all other conditions for release. Ifatill In custody, the defendant must be pro \\e ‘Before

the appropriate Judge at the tine and place specified, est ‘ l Co

8 : , AG '

Date: 4116/2020 h \ WR. QRS au . A
ee Judietal Officer's Signature wr, rt

Karen M, Williams, U.S, Magletrate Judge ss.) es

Printed nauto and thle ; “ya

Ceca poanqatl™

DISTRIBUTION; COURT DBIENDANT PRETRIALSERVICR U.S, ATTORNBY U8, MARSHAL
